Order entered June 23, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00589-CV

                 ESTATE OF ALAN MORGAN HUMPHREY, DECEASED

                           On Appeal from the Probate Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. PR-13-2943-3

                                            ORDER
       Before the Court is appellant’s June 19, 2015 request for extension of time to make

payment arrangements and file the reporter’s record.          Because the court reporter is not

responsible for preparing and filing the reporter’s record until the reporter’s fee has been paid or

satisfactory payment arrangements have been made, we GRANT the request to the extent we

ORDER appellant to file, no later than June 29, 2015, written verification that she has made

satisfactory payment arrangements with the court reporter. See TEX. R. APP. P. 35.3(b). We

caution appellant that failure to timely file the requested verification may result in the appeal

being submitted without the reporter’s record. See id.37.3(c).




                                                       /s/   CRAIG STODDART
                                                             JUSTICE